       Case 5:18-cr-00840-XR Document 4 Filed 11/14/18 Page 1 of 6


                                                                                           _-4
                                                                                     FL
                                                                                 NO/        4


  UNITED STATES OF AMERICA                       §     INDICTMENT            WTER:OF tEXA
                                                                                LE     '




                                                $AviaacR
                                                 §COUNT ONE:           18    .         922(g)(1
                                                 §    924(e), Possession of a Firearm by
 JEROD AVILA,                                    §    Prohibited Person;
         Defendant.                              §    COUT TWO: 18 U.S.C. § 924(c)(1)(A),
                                                 §    Possession of a Firearm during Drug
                                                 §    Offense;
                                                 §    COUNT THREE: 21 U.S.C. § 841(a),
                                                 §    841(b)(1)(B), Possession with intent to
                                                 §    Distribute Methamphetamine;
                                                 §    COUNT FOUR: 26 U.S.C. § 5861(d),
                                                 §    Possession of an Unregistered Firearm.]
                                                 §
                                                 §    Cause No.:
                                                 §
                                                 §


THE GRAND JURY CHARGES:

                                            COUNT ONE
                               [18 U.S.C. § 922(g)(1) and 924(e)1

       On or about May 24, 2018, in the Western District of Texas, Defendant,

                                       JEROD AVILA,

having been convicted of a crime punishable by imprisonment for a term exceeding one year did

knowingly possess in and affecting interstate commerce twenty-three (23) firearms, to wit:


        MAKE                  MODEL                  DESCRIPTION            SERIAL #
        RUGER                    P90            Semiautomatic pistol        66247506
                             .45 Caliber
  SMITH & WESSON                  64           Semiautomatic pistol         TBAI 447
                             .45 Caliber
  SMITH & WESSON               SD4OVE          Semiautomatic pistol     OBLITERATED
                              .40 Caliber
        ITHICA                 M191 1          Semiautomatic pistol          885021
                             .45 Caliber
       Case 5:18-cr-00840-XR Document 4 Filed 11/14/18 Page 2 of 6

   PIETRO BERETTA                 92FS           Semiautomatic pistol      L41025Z
                                  9MM
  SMITH & WESSON            642 38 SPL                Revolver            DCWO26I
      GLOCK                        23            Semiautomatic pistol      UKK899
                              .40 Caliber
  SMITH & WESSON           64-3 38 SPL                Revolver            AFR6OI5
      NORINCO                     SKS               Semiautomatic        1801 5884N
                             7. 62X39MM
                                 Caliber
    SPRINGFI ELD                   MIA              Semiautomatic          206044
                             308 Caliber
        RUGER                    10-22,          Semiautomatic Rifle      23915536
                             .22 Caliber
                                185K-A,          Bolt Action Shotgun    NO SERIAL #
     MOSSBERG
                              20 Gauge
                                  715T           Semiautomatic Rifle    EM13888827
     MOSSBERG
                             .22 Caliber
        RUGER                  M77 223           Bolt Action Shotgun      78467248
                                  1300                 Shotgun            L3341356
    WINCHESTER
                              20 Gauge
                                   27            Semiautomatic pistol      TAD323
        GLOCK
                              40 Caliber
                               22 Light         Semiautomatic pistol      39094765
        RUGER              w/suppressor
                              .22 Caliber
                              WASR-10           Semiautomatic Rifle      SAl 306081
     ROMARM GP
                          7.62X39_Caliber
                                  1000          Lever Action Shotgun       FS23864
  SMITH & WESSON
                              12 Gauge
                                 11             BoltAction Shotgun        G255353
   SAVAGE ARMS
                            243 Caliber
                              PT1 OOA          Semiautomatic pistol       SZL66794
     TAURUS BZ
                            .40 Caliber
                            TAC PRO 2          Semiautomatic pistol       KR57588
       KIMBER
                            .45 Caliber
                               A15             Semiautomatic Rifle        F141568K
        DPMS
                            223 Caliber



which had been shipped and transported in interstate commerce, in violation of Title 18, United

States Code, Section 922(g)(1) and 924(e).

                                         COUNT TWO
                                  118   U.S.C. § 924(c)(1)(A)J

       On or about May 24, 2018, in the Western District of Texas, Defendant,

                                      JIEROD AVILA (1),
       Case 5:18-cr-00840-XR Document 4 Filed 11/14/18 Page 3 of 6

did knowingly possess a firearm, a CBC, Sears & Roebuck, 12 gauge shotgun (sawed off shotgun),

with a pistol grip, bearing no legible serial number, in furtherance of a drug trafficking crime for

which he may be prosecuted in a court of the United States, that is, Possession with Intent to

Distribute Methamphetamine, in violation of Title 18, United States Code, Section 924(c)( 1 )(A).


                                       COUNT THREE
                              [21 U.S.C. § 841(a)(1) & (b)(1)(B)J

       On or about May 24, 2018, in the Western District of Texas, Defendant,

                                        JEROD AVILA,

did unlawfully, knowingly, and intentionally possess with intent to distribute a controlled

substance, which offense involved 50 grams or more of methamphetamine, a Schedule II

Controlled Substance, in violation of Title 21, United States Code, Sections 841(a)(1) &

841(b)(1)(B).

                                         COUNT FOUR
                                      [26 U.S.C. §5861(d)]

       On or about May 24, 2018, in the Western District of Texas, Defendant,

                                        JEROD AVILA,

knowingly possessed two firearms, namely, two sawed-off shotguns which had been modified to

have a barrel or barrels less than 18 inches in length, made from a Stevens, unknown model, 12

gauge shotgun, and a CBC, Sears & Roebuck, 12 gauge shotgun, not registered to him in the

National Firearms Registration and Transfer Record in violation of Title 26, United States Code,

Section 5861(d).
         Case 5:18-cr-00840-XR Document 4 Filed 11/14/18 Page 4 of 6

    NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                        [See Fed. R. Crim. P. 32.21


                                                    I.

                             Firearm Violations and Forfeiture Statutes
                 [Title 18 U.S.C. § 922(g)(1) and 924(c)(1)(A), subject to forfeiture
                 pursuant to Title 18 U.S.C. § 924(d)(1) and Title 28 U.S.C. § 5872,
                  made applicable to criminal forfeiture by Title 28 U.S.C. § 24611

         As a result of the criminal violations set forth in Counts One, Two, and Four, the United

States of America gives notice to Defendant .JEROD AVILA of its intent to seek the forfeiture of

the properties described below upon conviction and pursuant to Fed. R. Crim. P. 32.2 and Title 18

U.S.C.   §   924(d)(l), and pursuant to Title 28 U.S.C.   §   5872, made applicable to criminal forfeiture

by Title 28 U.S.C.     §   2461, which states:

         Title 18 U.S.C. § 924. Penalties
                (d)(l) Any firearm or ammunition involved in or used in any knowing
                violation of subsection.. . (g). . . of section 922. . . or knowing violation
                of section 924 . . . shall be subject to seizure and forfeiture . . . under the
                provisions of this chapter .....

         Title 28 U.S.C. § 5872. Forfeitures
                 (a) Laws applicable. -Any firearm involved in any violation of the
                provisions of this chapter shall be subject to seizure and forfeiture...


                                                  II.
                               Drug Violations and Forfeiture Statutes
             [Title 21 U.S.C. § 841(a)(1) and (b)(1)(B), subject to forfeiture pursuant to
                                 Title 21 U.S.C. § 853(a)(1) and (2)]

         As a result of the foregoing criminal violations set forth in Count Three, the United States

of America gives notice to the Defendant JEROD AVILA of its intent to seek the forfeiture of

the properties described below upon conviction pursuant to Fed. R. Crim. P. 32.2 and Title 21

U.S.C.   §   853(a)(1) and (2), which state:

         Title 21 U.S.C. § 853. Criminal forfeitures
                 (a) Properly subject to criminal forfeitures.
                 Any person convicted of a violation of this subchapter or subchapter II of this
                 chapter punishable by imprisonment for more than one year shall forfeit to the
                 United States, irrespective of any provision of State law.--
       Case 5:18-cr-00840-XR Document 4 Filed 11/14/18 Page 5 of 6


                      (1) any property constituting, or derived from, any proceeds the person
                      obtained, directly or indirectly, as the result of such violation;
                      (2) any of the person's property used, or intended to be used, in any
                      manner or part, to commit, or to facilitate the commission of, such
                      violation;...

This Notice of Demand for Forfeiture includes but is not limited to the following properties:
                                             III.
                                      Personal Properties
           1.  RUGER, P90, .45 caliber semi-automatic pistol, SN: 66247506;
           2. SMITH & WESSON 64, .45 caliber semi-automatic pistol, , SN: TBA1447;
           3. SMITH & WESSON SD4OVE, .40 caliber semi-automatic pistol, SN:
               OBLITERATED;
           4. ITHICA M1911, .45 caliber semi-automatic pistol, SN: 885021;
           5. PIETRO BERETTA 92FS, 9MM semi-automatic pistol, SN: L41025Z;
           6. SMITH & WESSON 642, 38 SPL revolver, SN: DCWO261;
           7. GLOCK 23, .40 caliber semi-automatic pistol, SN: UKK899;
           8. SMITH & WESSON 64-3, 38 SPL revolver, SN: AFR6O15;
           9. NORINCO SKS 7.62X3 9MM caliber semi-automatic, SN: 18015884N;
           10. SPRiNGFIELD MIA,308 caliber semi-automatic, SN: 206044;
           11. RUGER 10-22, .22 caliber semi-automatic rifle, SN: 23915536;
           12. MOSSBERG, 185K-A, 20 gauge bolt action shotgun, NO SERIAL #;
           13. MOSSBERG 715T, 22 caliber semi-automatic rifle, SN: EM13888827;
           14. RUGER M77, 223 bolt action shotgun, SN: 78467248;
           15. WINCHESTER, 1300, 20 gauge shotgun, SN: L3341356;
           16. GLOCK 27, 40 caliber semi-automatic pistol, SN: TAD323;
           17. RUGER, 22 Light w/suppressor .22 caliber semi-automatic pistol, SN: 39094765;
           18. ROMARM GP WASR-10 7.62X39 caliber semi-automatic rifle, SN: SA1306081
           19. UNKNOWN Unknown 12 gauge shotgun, NO SERIAL #;
           20. SMITH & WESSON 1000, 12 gauge lever action shotgun, SN: FS23 864;
           21. SAVAGE ARMS 11, 243 caliber bolt action shotgun, SN: G255353;
           22. TAURUS BZ PT100A,.40 caliber semi-automatic pistol, SN: SZL66794;
           23. KIMBER TAC PRO 2, 45 caliber semi-automatic pistol, SN: KR57588;
           24. DPMS A15, 223 caliber semi-automatic rifle, SN: F141568K;
           25. SIG SAUER, 556 x 1.7 62x3, 9MM semi-automatic rifle; SN: 34C006049;
           26. SPRINGFIELD, 67, 12 gauge shotgun; SN: OBLITERATED;
           27. DSA SA58, 308 caliber, semi-automatic rifle; SN: DS36358;
           28. REMINGTON; Woodmaster 742, 30-06 caliber, semi-automatic rifle; SN: 712795;
           29. MOSSBERG 22 PL1NKSTER, 22 caliber, semi-automatic rifle, SN: EG1300 170;
           30. STEVENS, unknown model, 12 gauge shotgun;
           31. CBC, SEARS & ROEBUCK, 12 gauge shotgun; and
           32. Any and all related ammunition and firearm accessories.
         Case 5:18-cr-00840-XR Document 4 Filed 11/14/18 Page 6 of 6


                                            A TRUE BILL.




JOHN F. BASH
United States Attorney


By:
       ET INA RICHARDSON
      Assistant United States Attorney
